PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/768,188
Filing Date: 13 Apr 2018
Appellant(s): RDT, Inc.



__________________
Taylor P. Evans
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 4, 2021 (hereinafter Brief) appealing from the Final Office Action dated September 8, 2020 (hereinafter Office Action).




(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 8, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 1, 2-6, 8, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Kane et al., US 2,289,271 (hereinafter Kane).
Claim 1: Kane discloses an integrated casing joint (casing section 1) of a casing string positionable in a wellbore penetrating a subterranean formation (string of pipe connected and lowered into a well bore, pg 1, col 1, ln 1-4), the integrated casing joint comprising:
a tubular portion (casing section 1); 
a pair of tubular joint ends (male threads or spigot end 2, socket or bell end 3) positionable at opposite ends of the tubular portion (see Figure 1), at least one of the pair of tubular joint ends (socket or bell end 3) comprising an upset end (socket or bell end 3, Fig 1) integrally formed with the tubular portion (casing section 1 is connected with bell end 3, see Fig 1), the upset end having equivalent mechanical strength with the tubular portion (upset end and tubular portion are from the same material, Fig 1-3, pg 1, col 2, ln 12-16, would necessarily have equivalent mechanical strength), the upset end (3) matably connectable to one of the pair of tubular joint ends (spigot end 2) of an adjacent casing joint (see Fig 1) to define an integrated casing connection therebetween whereby casing performance is optimized (integrated connection between bell end 3 and spigot end 2, pg 2, col 1, ln 45-50, the integrated casing connection would necessarily optimize casing performance).
Claim 11: Kane discloses an integrated casing assembly (casing section 1) positionable in a wellbore penetrating a subterranean formation (string of pipe connected and lowered into a well bore, pg 1, col 1, ln 1-4), the integrated casing assembly comprising:
a plurality of casing joints matingly connected in series to form a casing string (Fig 1), each of the plurality of casing joints (casing section 1) comprising:
a tubular portion (casing section 1); 
a pair of tubular joint ends (male threads or spigot end 2, socket or bell end 3) positionable at opposite ends of the tubular portion (see Figure 1), at least one of the pair of tubular joint ends (socket or bell end 3) comprising an upset end (socket or bell end 3, Fig 1) integrally formed with the tubular portion (casing section 1 is connected with bell end 3, see Fig 1), the upset end having equivalent mechanical strength with the tubular portion (upset end and tubular portion are from the same material, Fig 1, pg 1, col 2, ln 12-16, would necessarily have equivalent mechanical strength), the upset end (3) matably connectable to one of the pair of tubular joint ends (spigot end 2) of an adjacent casing joint (see Fig 1) to define an integrated casing connection therebetween whereby casing performance is optimized (integrated connection between bell end 3 and spigot end 2, pg 2, col 1, ln 45-50, the integrated casing connection would necessarily optimize casing performance).
Claim 2: Kane discloses the upset end comprises a box end (bell end 3) having an outer diameter larger than an outer diameter of the tubular portion (outer diameter of bell end 3 is larger than the outer diameter of casing section 1) with a tapered shoulder defined therebetween (tapered shoulder, shown in Figs 1-3, connect bell end 3 to casing section 1).
Claim 3: Kane discloses the other of the pair of tubular joint ends comprises a pin end (spigot end 2), the pin end (2) being one of an upset pin end (3) and a coupled pin end (see Fig 1, pg 1, col 2, ln 50-55).
Claim 4: Kane discloses the upset end (bell end 3) has a tapered inner surface with a minimum inner diameter (inner diameter of bell end 3) larger than an inner diameter of the tubular portion (inner diameter of casing section 1) with an internal shoulder (shoulder 8) defined therebetween (see Fig 1-3, pg 3, col 2, ln 1-5).
Claim 5: Kane discloses the internal shoulder is one of perpendicular, tapered, angled, and curved (tapered shoulder on bell, pg 3, col 2, ln 1-5).
Claim 6: Kane discloses at least one of the pair of tubular joint ends (spigot 2, bell end 3) has threads matably connectable to threads of at least one of the pair of tubular joint ends (spigot 2, bell end 3) of another adjacent casing joint (see Fig 1, pg 1, col 2, ln 50-55, pg 2, 1-4).
Claim 8: Kane discloses the tubular portion comprises at least one of a green tube, a seamless tube, a flat metal rolled into a tube, and a seamed tube (Fig 1 shows a seamless tube).
Claim 10: Kane discloses the equivalent mechanical strength comprises at least one of torque strength, tensile strength (tensile stresses, pg 1, col 2, ln 4-11), compression pressure strength (compressive forces of spudding operation, pg 1, col 2, ln 4-11), and combinations thereof (joint withstands any stresses which the pipe will withstand, pg 1, col 1, ln 34-42, col 2, ln 12-25).
Claim 12: Kane discloses at least one adjacent pair of the plurality of casing joints (casing section 1) comprises integrated casing joints defining an integrated connection therebetween (casing section 1 in includes bell end 3 and lower portion of this socket or box is threaded at 4 to engage with the lower threaded end of the next upper section, Fig 1, pg 1, col 2, ln 46-55, pg 2, col 1, ln 1-4).
Claim 13: Kane discloses at least one adjacent pair of the plurality of casing joints (casing section 1) (shown in Fig 1) comprise coupled casing joints defining a coupled connection therebetween (casing joints are coupled bell the bell socket 3 and spigot 2, Fig 1, pg 1, col 2, ln 46-55, pg 2, col 1, ln 1-4).
Claim 14: Kane discloses comprising at least one coupling connectable between the at least one adjacent pair of the coupled casing joints (casing is formed by casing sections 1 as shown in Fig 1, multiple casing sections 1 are connected to each other at coupled casing joints of bell socket 3 coupled to spigot 2, Fig 1, pg 1, col 2, ln 46-55, pg 2, col 1, ln 1-4).
Claim 15: Kane discloses each of the plurality of casing joints (at bell socket 3 coupled to spigot 2) have different diameters telescopically connected together (bell socket 3 has a greater dimeter than spigot 2, such that spigot 2 is telescopically located inside bell socket 3, see Fig 1-3).
Claim 16: Kane discloses the plurality of casing joints (casing section 1) define a variable casing string length (in forming the casing, the sections are connected together, pg 1, col 2, ln 40-55, pg 2, col 1, ln 1-4, casing string length is dependent on the number of casings connected together).
Claim 17: Kane discloses comprising a seal between the plurality of casing joints (casing sections are connected together to form a fluid tight connection, pg 1, col 2, ln 40-45, when the bond of welding material is deposited in position, there is a slight alloy of the steel of the weld with that of the adjacent areas of the pipe sections so that a fluid tight seal is made, pg 2, col 1, ln 34-45).
Claim 18: Kane discloses the adjacent casing joint has an adjacent end receivable in the upset end (adjacent casing joint has an adjacent spigot 2 end, see Fig 1).
Claim 19: Kane discloses the adjacent end (spigot 2) has a tapered outer surface with a shoulder (end face 9) (rounded taper forms a shoulder, see Fig 2) shaped to receiving engage the upset end (rounded tapered area at the end of the spigot 2 having a welding fit against a tapered portion on said bell, pg 3, col 2, ln 1-5).
Claim 20: Kane discloses the upset end (bell socket 3) has an outer diameter larger than an outer diameter of the adjacent end (spigot end 2) to define a step (space 5) therebetween (pg 2, col 1, ln 22-33).

Claim 7, 21, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane in view of Slack et al., US 2005/0011643 (hereinafter Slack).
Claim 7: Kane fails to disclose the upset end further comprises a hardener.
Slack discloses a casing connection including a wear resistant portion on the exterior surface (abstract).  The casing connection includes a coupling (3) with a hardband (13) selected to be greater than the diameter of the coupling outer surface (11), such that the hardband to contact the borehole wall when the connection (1) is employed in a casing string (Fig 1, par [0040]-[0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the upset end to further include a harder as disclosed by Slack on the outer surface of the upset end, as this modification would create a hardband to contact the borehole wall when the upset end is employed in a casing string thereby a wear resistant surface to reduce wear on the casing joint (Slack, Fig 1, par [0001], [0012], [0024]).
Claim 21: Kane discloses a method of performing an integrated casing operation (via casing section 1) for a wellbore penetrating a subterranean formation (string of pipe connected and lowered into a well bore, pg 1, col 1, ln 1-4), the integrated casing operation comprising:
providing an integrated casing joint (casing section 1) comprising:
a tubular portion (casing section 1);
a pair of tubular joint ends (male threads or spigot end 2, socket or bell end 3) positionable at opposite ends of the tubular portion (see Figure 1), at least one of the pair of tubular joint ends (socket or bell end 3) comprising an upset end (socket or bell end 3, Fig 1) integrally formed with the tubular portion (casing section 1 is connected with bell end 3, see Fig 1), the upset end having equivalent mechanical strength with the tubular portion (upset end and tubular portion are from the same material, pg 1, col 2, ln 12-16, would necessarily have equivalent mechanical strength), forming an integrated casing string by matingly connecting at least one of the pair of tubular joint ends of the integrated casing joint (bell end 3 connected to spigot 2) with an end of another casing joint (casing section 1 in includes bell end 3 and lower portion of this socket or box is threaded at 4 to engage with the lower threaded end of the next upper section, multiple casing sections 1 are connected to each other as shown in Figure 1, Fig 1, pg 1, col 2, ln 46-55, pg 2, col 1, ln 1-4); 
advancing the integrated casing string (connected casing sections 1, see Fig 1) into the wellbore (casing is inserted into the well, pg 1, col 1, ln 1-5, pg 2, col 1, ln 5-21).
Kane is silent as to cementing the integrated casing string in the wellbore.
Slack discloses typical well completion within the context of petroleum drilling includes installing a tubular string referred to as casing and subsequently cementing the casing in place.  The tubular casing is formed by connecting joints of pipe with threaded connections (par [0003]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the integrated casing operation of Kane to include cementing the integrated casing string in the wellbore as disclosed by Slack as cementing a casing string in a wellbore is a well-known method of well completion (Slack, par [0003]).
Claim 26: Kane fails to disclose wherein the finishing comprises at least one of applying threading, hardener, stenciling, coating, inspecting, measuring, weighing, grading, drifting, and combinations thereof.
Slack discloses a casing connection including a wear resistant portion on the exterior surface (abstract).  The casing connection includes a coupling (3) with a hardband (13) selected to be greater than the diameter of the coupling outer surface (11), such that the hardband to contact the borehole wall when the connection (1) is employed in a casing string (Fig 1, par [0040]-[0041]). The wear resistant material can be integral to the connection, obtain by a surface hardness treatment or applied as a coating (par [0017], [0020] claim 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the method Kane such that the finishing includes applying a harder or coating as disclosed by Slack as this modification would create a hardband to contact the borehole wall when the upset end is employed in a casing string thereby a wear resistant surface to reduce wear on the casing joint (Slack, Fig 1, par [0001], [0012], [0024]).
Claim 27: Kane and Kirby disclose supporting the integrated casing string (string of pipe) during connection with an integrated casing connection (casing section 1) (connection of pipe sections and particularly where a string of pipe is to be connected and lowered into a wellbore, Kane, Fig 1, pg 1, col 1, ln 1-4, pg 2, col 1, ln 5-20).
Claim 28: Kane and Kirby disclose maintaining connection between adjacent casing connections during application of forces to the integrated casing string (pipe joints made of threading and welding are constructed such that they will be capable of withstanding any stresses which the pipe itself will withstand, Kane, pg 1, col 2, ln 4-20).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane in view of Kirby et al., US 2015/0096346 (hereinafter Kirby).
Claim 8: Slack is silent as to the tubular portion comprises at least one of a green tube, a seamless tube, a flat metal rolled into a tube, and a seamed tube.
Kirby discloses a method for forming drilling pipe with upset ends (par [0005], [0032]).  The steps in the method includes machining a green tube from a tubing material (green pipe 30 is made of a metal tube, par [0003], [0005]-[0006], [0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the tubular portion of Slack with the green tube as disclosed by Kirby, as green tubes are commonly used to form casing pipes with upset ends (Kirby, par [0003], [0005]-[0006], [0029], [0032]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane in view of NKK Oil Country Tubular Goods, pp. 1-26, 1992 (hereinafter NKK).
Claim 9: Kane is silent as to the tubular portion comprises a metal alloy, the metal alloy comprising at least one of between 0.22 and 0.29 Carbon, between 0.7 and 1.45 Manganese, between 0.15 and 0.35 Silicon, between 0.30 and 1.20 Chrome, between 0.15 and 0.5 Molybdenum, and between 0.02 and 0.05 Aluminum, and combinations thereof.
NKK discloses chemical compositions and physical properties of casing and tubing used in the oil industry. The chemical composition of NKK proprietary grades for various services include tubulars of metal ally comprising 0.22 and 0.29 Carbon (for NK HC-80, NK HC-95, NK HC-110 the C max is 0.30) between 0.7 and 1.45 Manganese, between 0.15 and 0.35 Silicon (for NK HC-80, NK HC-95, NK HC-110 the Si max is 0.35), between 0.30 and 1.20 Chrome (for NK HC-80, NK HC-95, NK HC-110 the Cr max is 0.30), between 0.15 and 0.5 Molybdenum, and between 0.02 and 0.05 Aluminum, and combinations thereof (see table, pg 38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the tubular portion of Kane with a metal alloy as disclosed by NKK, as metal alloys with these chemical compositions are commonly used in tubulars in the oil industry and provide a high collapse (NKK, pg 11, 38).

Claim 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane and Slack as applied to claim 21, and further in view of Kirby et al., US 2015/0096346 (hereinafter Kirby).
Claim 22: Kane, as modified by Slack, discloses an integrated casing joint (Kane, casing section 1) with at least one upset end (Kane, bell socket 3). 
Kane and Slack fails to disclose forming the integrated casing joint by: machining a green tube from a tubing material: forming a raw joint by upsetting at least one end of the green tube; forming a completed joint by heat treating the raw joint; and finishing the completed joint.
Kirby discloses a method for forming drilling pipe with upset ends (par [0005], [0032]).  The steps in the method includes machining a green tube from a tubing material (green pipe 30 is made of a metal tube, par [0003], [0005]-[0006], [0029]): 
forming a raw joint by upsetting (upset foraging) at least one end of the green tube (green tubes are used, par [0031], the first step of the method in which the end of tube 30 is externally upset using die 32 and mandrel 34, in second step, die 40 combines with mandrel 42 to increase thickness of cylindrical section 36, par [0032]); (metal tube 29) hydraulic pressure is applied using a hydraulic forging press to form a pipe end which has an upset external diameter and an upset internal diameter, par [0010]); 
forming a completed joint by heat treating the raw joint (following second step, the tube is reheated to original forging temperature, par [0033]); and 
finishing the completed joint (third step, die 32 presses metal inwardly, par [0033], fourth and final step, Fig 2D, mandrel combines with fourth step die 48 to shorten cylindrical section 44, par [0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the integrated casing operation of Kane and Slack to include forming the casing joint with upset ends as disclosed by Kirby, as the method of Kirby is a known method of manufacturing metal drilling pipe with upset pipe ends (Kirby, par [0005]-[0006]).
Claim 25: Kane, Slack, and Kirby disclose the forming the completed joint comprises heating the raw joint (following second step, the tube is reheated to original forging temperature, par [0033]).
Kane, Slack, and Kirby are silent as to cooling the raw joint.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to cool the raw joint as this would necessarily happen following the removal of the joint from the heat treatment (Kirby, par [0033]).

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane, Slack, Kirby as applied to claim 22, and further in view of NKK.
Claim 23: Kane, Slack, and Kirby disclose the machining comprises rolling out the tubular portion and heating the tubular portion to a forging temperature.
NKK discloses manufacturing of tubular good for the oil industry includes rolling out the tubular portion (plug mill, pg 18-19, restrained mandrel mill, mandrel mill, pg 18-23) and heating the tubular portion to a forging temperature (via blast furnace) (pg 6-7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Kane, Slack, and Kirby to include rolling out the tubular portion and heating the tubular portion to a forging temperature as disclosed by NKK, as these are common methods of manufacturing tubular good for the oil industry (NKK, pg 18-23).
Claim 24: Kane, Slack, and Kirby disclose forming the raw joint comprises forging the upset end in an upset mold at a forging temperature (Kirby, forging is done by heating the green tube ends and applying pressure using a closed die hydraulic forging press to form the upsets, abstract, green tubes are used, par [0031], the first step of the method in which the end of tube 30 is externally upset using die 32 and mandrel 34, in second step, die 40 combines with mandrel 42 to increase thickness of cylindrical section 36, par [0032]), hydraulic pressure is applied using a hydraulic forging press to form a pipe end which has an upset external diameter and an upset internal diameter, par [0010]).
Kirby is silent as to cooling the upset end to ambient temperature and inspecting the upset end.
NKK discloses various finishing techniques including upsetting. The tubular is upset in the upsetting shop, undergoes a heat treatment, and is inspection using ultrasonic/magnetic inspection and visual and dimensional inspection (pg 24-25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Kane, Slack, and Kirby to include the heat treatment and inspection as disclosed by NKK, as these as these are common methods of manufacturing tubular good for the oil industry (NKK, pg 24-25).
Kane, Slack, Kirby, and NKK are silent as to the cooling the upset end to ambient temperature. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to cool the upset end to ambient temperature as this would necessarily happen following the removal of the upset end from the heat treatment (furnace) and would further be necessary in order to conduct inspection using ultrasonic/magnetic inspection and visual and dimensional inspection (NKK, pg 24-25).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane and Slack as applied to claim 21, and further in view of NKK.
Claim 29: Kane and Slack are silent as to heat treating and finishing the tubular portion and the pair of tubular joint ends.
NKK discloses various finishing techniques heat treating and finishing the tubular portion and the pair of tubular joint (pg 19-25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Kane and Slack with the finishing techniques of NKK including heat treating and finishing the tubular portion and the pair of tubular joint, as these are common methods of manufacturing tubular good for the oil industry (NKK, pg 18-23).


(2) Response to Argument

Claim(s) 1, 2-6, 8, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Kane et al., US 2,289,271 (hereinafter Kane).

Appellant Argument #1: Appellant has argued that Kane does not teach the claimed “upset end having equivalent mechanical strength with the tubular portion” of claim 1.
Examiner Response: Examiner submits that Kane does disclose the claimed “upset end having equivalent mechanical strength with the tubular portion” of claim 1. Kane clearly discloses an upset end (socket or bell end 3, see Fig 1) integrally formed with the tubular portion (casing section 1 is formed from a single material with bell end 3, see hatch marking on Fig 1), the upset end having equivalent mechanical strength with the tubular portion (upset end and tubular portion are from a single piece of material, pg 1, col 2, ln 12-16). For these reasons,  it is the Examiner’s position that Kane does disclose the “upset end having equivalent mechanical strength with the tubular portion”.

Appellant Argument #2: Appellant has argued that Kane only describes a pipe joint as a whole having a strength equivalent to the strength of the pipe and not a single upset end of a single tubular (Brief, pg 7, par 2).
Examiner Response: Examiner submits that Kane discloses an upset end (socket or bell end 3, shown in Fig 1-3) formed at an end of a tubular portion (casing 1) (see Fig 1-3). The upset end (3) and the tubular portion (1) are formed as a singular part from a singular piece of material (as shown in Fig 1-3) and as such would have an equivalent mechanical strength to one another as they share the same material properties having been formed from a singular piece of material. Although Kane does disclose an entire casing joint, including an upset end (3) threaded to a pin end (spigot end 1) and welded in place (at 11), as shown in Fig 1-3, the entire joint is not claimed nor is the entire joint relied upon to meet the limitations of claim 1. Instead only the upset end (3) formed at the end of tubular portion (1) is being considered (Kane, Fig 1-3).

Appellant Argument #3: Appellant has argued the pipe of Kane does not have the same mechanical strength as a joint consisting of two pipe ends and a welding material, merely because both are made of steel, is to assume the choice of the material is the only factor contributing to the mechanical strength of a feature (Brief, pg 7, par 4). 
Examiner Response: Examiner submits that the entire joint of Kane, including two pipe ends and welding material, was not relied upon in order to meet the limations of claim 1. Instead ONLY the upset end (bell end 3) and the tubular (casing 1), were relied upon in the rejection.  Kane disclosed the tubular (1) and the upset end (3) shown as a singular piece (see Fig 1) formed of the same material (as indicated by the hatch marks). As the tubular (1) and the upset end (3) are formed from the same piece of material they would necessarily share equivalent mechanical properties.

Appellant Argument #4: Appellant has argued that the mere fact that the pipe and the joint of Kane are both made of steel, and that features may share some material properties, is not enough to conclude that the features share the same mechanical strength (Brief, pg 8, par 2). 
Examiner Response: Examiner submits that the joint, consisting of two pipe ends and a welding material, of Kane was not relied upon to meet the limations of the upset end and tubular having  equivalent mechanical properties. Instead, only the upset end (3) and the tubular (1) disclosed by Kane  which are formed of a single piece of material (as shown by the hatch marks on Figs 1-3) were relied upon to meet the limitations of the upset end having equivalent mechanical strength with the tubular portion as claimed. Further, the Applicant has argued that Kane does not disclose the upset end having the same mechanical strength as the tubular portion. However the claim does not disclose the same mechanical strength and instead discloses “equivalent mechanical strength”. 
There is a significant difference between “the same mechanical strength” and an “equivalent mechanical strength”. The term the “same” would indicate mechanical strengths that are identical, whereas the term “equivalent” would indicate mechanical strengths that are similar to each other.  In fact the Applicant’s own Specification as filed on April 13, 2018 (hereinafter Specification), recites “consistent mechanical properties (e.g. similar or equivalent tensile and torsional strength)” thereby defining equivalent as being similar and NOT the same.  
Further, the term “mechanical strength” is a broad term.  As indicated in the Specification, equivalent mechanical strength may include torque, tensile strength, compression pressure strength, and or combinations thereof (Specification, par [0009]). Other types of mechanical strength not included in the specification include shear strength, elastic strength, toughness, ductility, durability, yield strength, hardness, fracture toughness, elasticity, flexural strength, etc. As such, any one or any combination of these types of mechanical strengths of the upset end being equivalent to that of the tubular portion would meet the limitations of the “equivalent mechanical strength”.  As the upset end (3) and the tubular portion (1) are made from the same material (hatch marks, see Fig 1-3), steel, they will necessarily have “equivalent mechanical strength” of at least one of the types of mechanical strength. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane in view of NKK Oil Country Tubular Goods, pp. 1-26, 1992 (hereinafter NKK).

Appellant Argument #5 Appellant has argued that claim 9 is allowable for at least for depending from an allowable independent claim.
Examiner Response: Examiner submits that as previously discussed above, with respect to claim 1,  Kane discloses the limations of “the upset end having equivalent mechanical strength with the tubular portion” as the upset end (socket or bell end 3, see Fig 1) is integrally formed with the tubular portion (casing section 1) from a single material and as such would necessarily share similar mechanical properties. 



Claim 7, 21, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane in view of Slack et al., US 2005/0011643 (hereinafter Slack).

Appellant Argument #6: Appellant has argued that neither Kane nor Slack describe or suggest the “upset end having equivalent mechanical strength with the tubular portion” of claim 21.
Examiner Response: Examiner submits that as previously discussed above, Kane discloses the limitations “the upset end having equivalent mechanical strength with the tubular portion” as the upset end (socket or bell end 3, see Fig 1) is integrally formed with the tubular portion (casing section 1) from a single material and as such would necessarily share similar mechanical properties. 


Claim 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane and Slack as applied to claim 21, and further in view of Kirby et al., US 2015/0096346 (hereinafter Kirby);
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane, Slack, Kirby as applied to claim 22, and further in view of NKK; and
 Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane and Slack as applied to claim 21, and further in view of NKK.

Appellant Argument #7: Appellant has argued that claims 22-29 are allowable for at least for depending from an allowable independent claim.
Examiner Response: Examiner submits that as previously discussed above, with respect to claim 21,  Kane discloses the limitations “the upset end having equivalent mechanical strength with the tubular portion” as the upset end (socket or bell end 3, see Fig 1) is integrally formed with the tubular portion (casing section 1) from a single material and as such would necessarily share similar mechanical properties. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676         

                                                                                                                                                                                               Conferees:

/ROBERT E FULLER/Primary Examiner, Art Unit 3676                                                                                                                                                                                                        
/Terry Lee Melius/
RQAS – OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.